DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Cromar on 02/07/2022. 

The application has been amended as follows: 
Claim 2 was amended as follows:
2.	A disposable sterile barrier that interposes a material between a tissue site and surfaces of a reusable optical sensor configured to grasp the tissue site, the reusable optical sensor configured to transmit optical radiation into the tissue site and to generate a signal responsive to the optical radiation after attenuation by pulsatile blood flow within the tissue site, the disposable sterile barrier comprising:
an elongate cover member comprising a cavity, the elongate cover member being made of a substantially optically transparent material;
a leg portion of the elongate cover member and including an open end of the cavity, wherein the open end of the cavitythe reusable optical sensor in the cavity, and wherein at least a portion of the leg portion can be interposed between the tissue site and a first housing of the 
a foot portion of the elongate cover member and including a closed end of the cavity, wherein the foot portion is sized to receive a second housing of the reusable optical sensor such that at least a portion of the foot portion can be interposed between the tissue site and the second housing of the reusable optical sensor proximate a second of the emitter and the detector of the reusable optical sensor.
Claim 3 was amended as follows:
3.	The disposable sterile barrier of Claim 2, wherein:
the elongate cover member is configured to be placed over the reusable optical sensor and over at least a portion of a sensor cable extending from the reusable optical sensor, and
the elongate cover member further comprises a fastener proximate the open end of the cavity cavity 

Claim 7 was amended as follows:
7.	An optical sensing method of non-invasively measuring constituents of pulsatile blood flow within a tissue site without substantial risk of nosocomial infection by direct contact between a reusable optical sensor and the tissue site, the optical sensing method comprising:
providing the reusable optical sensor having an emitter disposed within a first housing and a detector disposed within a second housing, the emitter and detector in communication with a sensor cable, the first and second housings configured to be urged against opposite sides of the 
applying a barrier so as to make physiological measurements without direct contact between the tissue site and the reusable optical sensor, the barrier interposed between the tissue site and the first housing and interposed between the tissue site and the second housing upon application of the tissue site to the reusable optical sensor, the barrier comprising material substantially transparent so as not to substantially distort the physiological measurements, the barrier further comprising a boot-shaped sensor cover comprising a leg portion and a foot portion, the leg portion comprising an open end, the open end
wherein said applying comprises:
fitting the reusable optical sensor through the open end of the boot-shaped sensor cover;
positioning the reusable optical sensor within the boot-shaped sensor cover such that the one of the first and second housings is within the foot portion and the other of the first and second housings is within the leg portion; and
sealing the open end of the boot-shaped sensor cover around the sensor cable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791